Richland C.P. 02-CR-48H. On appellant’s pro se motion to set an execution date. Motion granted. It is further ordered by the court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 27th day of February, 2007, in accordance with the statutes so provided.
It is further ordered that a certified copy of this entry and a warrant under seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas for Richland County.